DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6-11 and 15-19 have been amended.
Claims 1-20 are pending.
Claim 20 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-19 are pending and will be examined on their merits. 

Rejections/Objections Withdrawn
	The objections to claims 7, 8, 10, 16, 17 and 19 are moot in view of claim amendments.

	The 35 USC 112(b) rejections of claims 6, 9, 11, 15 and 18 are moot in view of claim amendments. 

Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 is drawn to dendritic cells that are “autologous or allogenic”.  All dendritic cells are either autologous or allogenic.  Claim 12 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
	Applicant did not traverse the 35 USC 112(d) rejection of claim 12 not did Applicant amend claim 12.  Examiner maintains that stating that the dendritic cells are “autologous or allogenic” encompasses all dendritic cells (i.e. all dendritic cells that exist either come from the patient or they do not) and that such a statement does not further limit claim 1.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 10 and 19 recites specific cell lines Thorr 01 (DSM ACC3191), Thorr 02 (DSM ACC3192), Thorr 03 (DSM ACC3193), Thorr 04 (DSM ACC3194), Thorr 05 (DSM ACC3195) and Thorr06 (DSM ACC3196), or a cell or cell line derived therefrom as part of the claimed invention.  As required elements they must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public. If it is not so obtainable or available, the enablement requirements of 35 U.S.C. § 112, first paragraph, may be satisfied by a deposit of the cell lines listed in claims 10 and 19. See 37 CFR 1.802.
The specification does not teach how to make the cell lines Thorr 01 (DSM ACC3191), Thorr 02 (DSM ACC3192), Thorr 03 (DSM ACC3193), Thorr 04 (DSM ACC3194), Thorr 05 (DSM ACC3195) and Thorr06 (DSM ACC3196). The instant specification does not teach any modifications to the cell lines, and further it is not apparent if any of the cell lines, would be known and readily available to the public.
Search of the instant specification does not indicate that the Applicant has deposited the biological materials. 
If the deposit is made and is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
If the deposit is made, but not under a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801 -1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration Applicant, by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
During the pendency of the application, access to the invention will be afforded to the
Commissioner upon request;
(b) All restrictions upon availability to the public will be irrevocably removed upon granting of
the patent;
© The deposit will be maintained in a public depositary for a period of 30 years, or 5 years
after the last request or for the enforceable life of the patent, whichever is longer; and
(d) Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).
In addition the identifying information set forth in 37 CFR l.809 (d) should be added to the specification. See 37 CFR 1.803 – 37 CFR 1.809 for additional explanation of these requirements.
Amendment of the specification to recite the date of deposit and the complete name and address of the depository is required. As an additional means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
If a deposit is made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository, stating that the deposited material is identical to the biological material described in the specification and was in the applicant’s possession at the time the application was filed.
Applicant’s attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.

Response to Arguments
	Applicant did not traverse the 35 USC § 112(a) rejections nor did Applicant submit the required amended specification.  The 35 USC § 112(a) rejections are maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hegmans (Hegmans, et al., WO 2014/102220 A1; Published 07/03/2014, of record).
The instant claims are directed toward a composition comprising dendritic cells loaded with at least one mesothelioma cancer cell antigen and a pharmaceutically acceptable carrier.  All limitations involving how said composition is administered to a patient are intended use.  
Hegmans teaches a composition comprising a dendritic cell loaded with lysate from two different allogenic mesothelioma cell lines (Hegmans, p 4, lines 13-17) and a pharmaceutically acceptable carrier (Hegmans, p 13, lines 3-6).  The composition of Hegmans is comprised of multiple mesothelioma cancer cell antigens (Hegmans, p 4, lines 13-17).  The composition of Hegmans can be administered to patients with one or more checkpoint inhibitors.  Regarding claims 2 and 3, the composition of Hegmans is capable of being administered with one or more checkpoint inhibitors that inhibit PD-1 or PD-L1, including atezolizumab, avelumab, durvalumab, nivolumab or pembrolizumab.  Regarding claim 4, the composition of Hegmans is fully capable of being administered with one or more checkpoint inhibitors either simultaneously or sequentially.  Regarding claims 9, 10, 18, and 19, Hegmans teaches of the human mesothelioma cell lines Thorr 01, Thorr 02, Thorr 03, Thorr 04, Thorr 05 and Thorr06 (Hegmans, p 8, lines 29-35) and that preferably three, more preferably five and most preferably all of these cell lines are used for preparing the lysate according to the invention of Hegmans, with Thorr 02 and Thorr 03 being of particular significance (Hegmans, p 9, lines 12-16).  Regarding claim 13, the composition of Hegmans is fully capable of being administered along with one or more checkpoint inhibitors to a patient that has previously received surgery and/or chemotherapy.  Regarding claim 14, the composition of Hegmans can extend the survival of the patient. Further, Hegmans teaches that allogenic DC-based immunotherapy coupled with a pharmaceutically acceptable carrier showed an increased survival rate of treated mice compared to untreated mice (Hegmans, p 21, lines 5-6).   Taken together, the pharmaceutical composition comprising the lysate, dendritic cells and pharmaceutically acceptable excipient is equivalent to the claimed composition of instant claims 1-6, 9-15, 18, and 19.      

Response to Arguments
Applicant argues that the cited source does not teach all limitations of claim 1.  
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. 
Claim 1 recites:
“An antigen composition comprising at least one mesothelioma cancer cell associated antigen and a pharmaceutically acceptable carrier for use in the treatment of cancer, wherein dendritic cells are loaded with said antigen composition and are administered to patients in need thereof together with one or more checkpoint inhibitors.” 

Claim 1 is drawn toward a composition comprising dendritic cells loaded with an antigen composition comprising at least one mesothelioma cancer cell associated antigen and a pharmaceutically acceptable carrier.  The the portions of claim 1 regarding “using the loaded dendritic cells to treat cancer and administering the loaded dendritic cells to patients together with one or more checkpoint inhibitors”, is intended use of the composition comprising antigen-loaded dendritic cells and does not have patentable weight.  See MPEP § 2111.02(II).  Thus, Hegmans does teach the instant claimed invention.  

Claim(s) 1-4, 7-8, 11-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovelace (Lovelace, et al., Clin Cancer Res 2006 12(3), of record).
Regarding claims 1, 7, 8, 14, 16 and 17, Lovelace teaches of a composition comprising dendritic cells pulsed with MUC1 (Lovelace, Abstract). The composition of Lovelace is fully capable of being administered to a patient along with one or more checkpoint inhibitors. Lovelace also teaches that of the 9 patients enrolled in the clinical trial, the composition of Lovelace was able to halt disease progression in 4 instances (Lovelace, p 872, Table 1).
Regarding claims 2-3 the composition of Lovelace is capable of being administered to a patient along with one or more checkpoint inhibitors that inhibit PD-1 and PD-L1, including atezolizumab, avelumab, durvalumab, nivolumab or pembrolizumab.  Regarding claim 4, the composition of Lovelace is capable of being administered along with one or more checkpoint inhibitors either simultaneously or sequentially.  Regarding claim 13, the composition of Lovelace is capable of being administered along with one or more checkpoint inhibitors to a patient who has received surgery and/or chemotherapy prior to the administration of the loaded dendritic cells and checkpoint inhibitors.  The composition of Lovelace is equivalent to the composition of instant claims 1-4, 7-8, 11-14, 16 and 17.
Response to Arguments
Applicant only traversed the 35 USC §102 rejections of claim 1.  Examiner’s response to this traversal is above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9-15, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,962,433 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method capable of producing the composition of the instant claims.  
Regarding instant claim 1 and 5, patented claims 1-17 are directed toward a method of producing a pharmaceutical composition comprising: 1) the lysate of at least 2 human mesothelioma cancer cell lines, 2) dendritic cells loaded with said lysate and 3) a pharmaceutically acceptable excipient.  
Patented claim 18 is directed towards a composition, however it would be obvious to load the lysate of claim 18 into dendritic cells and add a pharmaceutically acceptable carrier because patented claims 15 and 16 are directed toward a method according to patented claim 13 wherein the loaded dendritic cells along with a pharmaceutically acceptable excipient are added to the lysate.  While the instant claims are directed toward a composition and the patented claims are directed toward a method, the composition that is produced by the patented claims is the same as the instant claimed composition comprising: 1) the lysate of at least 2 human mesothelioma cancer cell lines, 2) dendritic cells loaded with said lysate and 3) a pharmaceutically acceptable excipient.  Regarding instant claims 2 & 3, the composition that is produced by the patented method can perform the function of being administered along with two or more checkpoint inhibitors that inhibit PD-1 or PD-L1, including atezolizumab, avelumab, durvalumab, nivolumab or pembrolizumab.  Regarding instant claim 4, the composition produced by the patented method can perform the function of being administered simultaneously or sequentially along with the checkpoint inhibitors.  Regarding instant claims 10 and 19, the composition produced by the patented claim 8 is the same as the instant claimed a dendritic cell loaded with allogenic mesothelioma tumor cells are chosen from two or more of the cell lines: Thorr01, Thorr02, Thorr03, Thorr04, Thorr05 and Thorr06.  Regarding instant claim 13, the composition produced by the patented method can perform the function of being administered to patients who have received surgery and/or chemotherapy prior to administration of the composition.  Regarding instant claim 14, the patented claim 19 is directed toward a method of treating mesothelioma in a patient in need thereof, comprising administering to the patient a lysate according to claim 18.  While the instant claims are directed toward a composition and the patented claims are directed toward a method, the composition that is produced by the patented claims is the same as the instant claimed composition comprising: 1) the lysate of at least 2 human mesothelioma cancer cell lines, 2) dendritic cells loaded with said lysate and 3) a pharmaceutically acceptable excipient and it is within the purview of one of ordinary skill in the art to recognize that if a method is used to “treat” mesothelioma by administering a composition, then that composition is capable of effectively extending the progression free survival and/or overall survival of the patient.   
Response to Arguments
Applicant did not traverse the nonstatutory double patenting rejections made with respect to the ‘433 patent nor did Applicant file a Terminal Disclaimer.  The rejections are maintained. 

Claim 1-5, 7-8, 10, 13, 14, 16-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19  of U.S. Patent No. 9,962,433 B2 as applied to claims 1-5, 10, 13, 14, and 19 in view of Lovelace (Lovelace, et al., Clin Cancer Res 2006 12(3), of record). 
The ‘433 patent does not teach that the mesothelioma antigens comprise the antigen MUC1.
However, Lovelace makes up for this deficiency.  
Lovelace teaches of a composition comprising dendritic cells pulsed with MUC1 (Lovelace, Abstract). The composition of Lovelace is fully capable of being administered to a patient along with one or more checkpoint inhibitors. Lovelace also teaches that of the 9 patients enrolled in the clinical trial, the composition of Lovelace was able to halt disease progression in 4 instances (Lovelace, p 872, Table 1).
It would be prima facie obvious to one of ordinary skill in the art to substitute the composition of the issued patent with a composition comprising:  1) MUC1 antigen, 2) dendritic cells and 3) a pharmaceutically acceptable excipient of Lovelace.  One of ordinary skill in the art would be motivated to include MUC1 in order to create a composition capable of effectively treating mesothelioma. One of ordinary skill in the art would have a reasonable expectation of success to generate a composition comprising a dendritic cell loaded with MUC1 and a pharmaceutically acceptable excipient, because dendritic cells loaded with MUC1 halted disease progression in 4/9 of the patients tested by Lovelace.  
Response to Arguments
Applicant did not traverse the obviousness-type nonstatutory double patenting rejections made with respect to the ‘433 patent in view of Lovelace nor did Applicant file a Terminal Disclaimer.  The rejections are maintained. 

Conclusion
Claims 1-19 are rejected. 
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN L VAN DRUFF/               Examiner, Art Unit 1643


/JULIE WU/           Supervisory Patent Examiner, Art Unit 1643